DETAILED ACTION
Status of Application
Receipt of the Amendments and Applicant’s Arguments/Remarks, filed 10/1/2020, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claims 1-16 are amended.
Claims 1-16 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
	Applicant amended claims 1, 4, and 12-14 to incorporate the limitation of “weight average molecular weight”.
 	Applicant argues on page 5 of the remarks that claims 1, 4, and 12-14 have been amended and the rejections under 35 U.S.C. 112(b) should be withdrawn.
 	However, this argument is not persuasive because the amendment “weight average molecular weight” describes only polymers and gives a standard to look at the molecular weight and does not provide clarity regarding the proportions of the ingredients in the composition.
 	Applicant arguments on pages 6-22 regarding the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.
 	Therefore the rejections under 35 U.S.C. 103 have been withdrawn.

	Applicant refers to Example 3, [0078-0080] and Fig. 3-4 of the instant specification to provide support wherein dermatological surface conditions such as those recited in newly amended claim 20 (with support from [0026]), are treatable with chemical peels.
Therefore the rejections under 35 USC 112(a) (enablement) have been withdrawn in light of the amendment to claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 4, and 12-14 are indefinite for reciting “%, weight average molecular weight”, which is unclear because there is no clarification whether the percentage is weight by weight, volume by volume, or weight by volume, and further it does not make sense to say what the weight average molecular weight of water or a zinc salt are. This 
Claims 2-3, 5-11 and 15-16 are included in the rejection because these claims do not correct for the defect of the claims from which they depend.
Appropriate correction is required.

Pertinent Art Not Relied Upon
	Examiner has identified and included the reference Simon et al. (US 20030008855 A1) drawn to a hair styling composition containing at least one active ingredient for the treatment of dandruff (abstract). Simon et al. discloses nonionic polymers including homopolymers containing vinylpyrrolidone and copolymers of vinyl pyrrolidone as hair styling polymers [0031]. However, the invention of Simon et al. requires at least one hair styling resin and at least one thickening agent [0009; 0015] in the hair styling composition to at least partially suspend the active ingredient, which teaches away from a scalp care composition only comprising nonionic, water-soluble, cross-linked N-vinyl lactam homopolymer, aqueous carrier and zinc salt in the claimed ranges that results in a viscosity that results in a scalp care composition that suspends zinc in the desired viscosity profile.
 	Examiner identifies the Simon et al. reference as pertinent prior art but has not directly relied upon the teachings from the reference in this action. 
  	
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                         

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615